STOCK OPTION







THIS STOCK OPTION (this "Option") is granted this 8th day of February, 2011, by
SANGUINE CORPORATION, a Nevada corporation (the "Company"), pursuant to a
resolution of the board of directors of the Company, under the terms of the 2010
Equity Incentive Plan of the Company (the “Stock Option Plan”) to Frank Marra
("Optionee").




Grant




1.

Grant of Option.  The Company hereby irrevocably grants to Optionee the right
and option to purchase all or any part of an aggregate of three million
(3,000,000) shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) on the terms and conditions hereinafter set forth and
subject to the conditions and limitations of the Stock Option Plan




2.

Exercise Price.  The exercise price of this Option shall be twenty cents ($0.20)
per share, deemed by the board of directors to be the approximate market price
for the Common Stock on the date of grant and higher than the price of the
Company's current private placement; however, if it is determined the exercise
price would result in a tax to Optionee prior to sale, the exercise price shall
be adjusted to a price which is equal to such number which would not result in
tax payments by Optionee but in no event shall the price be adjusted higher than
the current trading price of the shares of Common Stock.




3.

Term of Option.  Subject to the other provisions contained herein, this Option
may be exercised, in whole or in part, at any time prior to 12:00 midnight five
years from the date of this Option.




4.

Shareholder's Rights.  The Optionee shall have the rights of a shareholder only
with respect to Common Stock fully paid for by Optionee under this Option.




5.

Persons Entitled to Exercise.   During the Optionee’s lifetime, this Option can
only be exercised by the Optionee or an attorney working with the Optionee,
otherwise neither this Option nor any right hereunder can be transferred other
than by testamentary disposition or the laws of descent and distribution.
 Neither this Option nor any right hereunder shall be subject to lien,
attachment, execution, or similar process.  In the event of any alienation,
assignment, pledge, hypothecation, or other transfer of this Option or any right
hereunder or in the event of any levy, attachment, execution, or similar
process, this Option and all rights granted hereunder shall be immediately null
and void.




6.

Adjustment to Number of Shares of Common Stock.  The number of shares of Common
Stock subject to this Option shall be adjusted to take into account any stock
split, stock dividend, or recapitalization of the Common Stock of the Company as
provided in the Stock Option Plan.




7.

Method of Exercise.  This Option may be exercised, in accordance with all of the
terms and conditions set forth in this Option and the Stock Option Plan, by
delivery of a notice of exercise, a form of which is attached hereto as
Exhibit "A" and incorporated herein by this reference, setting forth the number
of Options to be exercised along with either:




(a)

A certified check or bank check payable to the order of the Company in the
amount of the full exercise price of the Common Stock being purchased;











-1-




--------------------------------------------------------------------------------



(b)

Shares of Common Stock of the Company already owned by the Optionee equal to the
exercise price with the Common Stock valued at its fair market value based on
the closing bid quotation for such stock on the close of business on the day
last preceding the date of exercise of such Option, as reported or quoted on the
NASDAQ System or, if not  included in the NASDAQ System, shall mean the closing
bid quotation for such stock as determined by the Company through any other
reliable means of determination available on the close of business on the day
last preceding the date of such Option;




(c)

Options or other rights to purchase Common Stock valued at the amount by which
the closing bid quotations as determined in accordance with Clause (c) above of
the Common Stock subject to the options or other rights exceeds the exercise or
purchase price provided on such options or rights; or




(d)

Cancellation of debt owed by the Company to the Option Holder, including debt
from professional fees, services, employment relationships or otherwise, upon
presentation of an invoice for services provided to the Company.




As soon as practicable after receipt by the Company of such notice a certificate
or certificates representing such shares of Common Stock shall be issued in the
name of the Optionee, or, if the Optionee shall so request in the notice
exercising the Option, in the name of the Optionee and another person jointly,
with right of survivorship, and shall be delivered to the Optionee.  If this
Option is not exercised with respect to all Common Stock subject hereto,
Optionee shall be entitled to receive a similar Option of like tenor covering
the number of shares of Common Stock with respect to which this Option shall not
have been exercised.




8.

Availability of Shares.  During the term of this Option, the Company shall at
all times keep available for issuance the number of shares of Common Stock
subject to this Option.




9.

Limitations on Right to Exercise.  If the board of directors of the Company, in
its sole discretion, shall determine that it is necessary or desirable to list,
register, or qualify the Common Stock under any state or federal law, this
Option may not be exercised, in whole or part, until such listing, registration,
or qualification shall have been obtained free of any conditions not acceptable
to the board.




10.

Restrictions on Transfer.  The Option and the Common Stock subject to the Option
(collectively referred to as the "Securities") are subject to registration under
the Securities Act of 1933, as amended (the "Securities Act"), and any
 applicable state securities statutes.  Optionee acknowledges that unless a
registration statement with respect to the Securities is filed and declared
effective by the Securities and Exchange Commission and the appropriate state
governing agency, the Securities have or will be issued in reliance on specific
exemptions from such registration requirements for transactions by an issuer not
involving a public offering and specific exemptions under state statutes.  Any
disposition of the Securities may, under certain circumstances, be inconsistent
with such exemptions.  The Securities may be offered for sale, sold, or
otherwise transferred only if (i) registered under the Securities Act, and in
come cases, under the applicable state securities acts, or, if not registered,
(ii) only if pursuant to an exemption from such registration requirements and
only after the Optionee provides an opinion of counsel or other evidence
satisfactory to the Company to the effect that registration is not required.  In
some states, specific conditions must be met or approval of the securities
regulatory authorities may be required before any such offer or sale.  If rule
144 is available (and no assurance is given that it will be), only routine sales
of the Common Stock in limited amounts can be made after two years following the
acquisition date of the Securities, as determined under rule 144(d), in
accordance with the terms and conditions of rule 144.  The Company is under no
obligation to make rule 144 available.  In the event








-2-




--------------------------------------------------------------------------------

rule 144 is not available, compliance with regulation A or some other disclosure
exemption may be required before the Optionee can sell, transfer, or otherwise
dispose of the Securities without registration. The Company and its registrar
and transfer agent will maintain a stop transfer order against the transfer of
the Securities, and any certificate representing the Securities will bear a
legend in substantially the following form so restricting the sale or other
transfer thereof:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.




If the Securities are not registered, the Company may refuse to transfer the
Securities to any transferee who does not furnish in writing to the Company the
same representations and warranties set forth in this paragraph and agree to the
same conditions with respect to such Securities as are set forth herein.  The
Company may further refuse to transfer the Securities if certain circumstances
are present reasonably indicating that the proposed transferee's representations
are not accurate.  In any event, in the absence of an effective registration
statement covering the Securities, the Company may refuse to consent to any
transfer in the absence of an opinion of legal counsel, satisfactory to and
independent of counsel of the Company, that such proposed transfer is consistent
with the above conditions and applicable securities laws.




11.

Record Owner.

The Company may deem the Optionee as the absolute owner of this Option for all
purposes.  This Option is exercisable only by the Optionee or, by the Optionee’s
duly designated or appointed representative.  This Option is not assignable.




12.

Validity and Construction.  The validity and construction of this Option shall
be governed by the laws of the State of Nevada.




EXECUTED as of the date first above written.




The Company:

Optionee:




SANGUINE CORPORATION







By_/s/Frank Marra_________________________

__/s/Frank Marra____________________

    Duly Authorized Office

Frank Marra








-3-




--------------------------------------------------------------------------------



Exhibit A







Form of Exercise

(to be signed only upon exercise of Option)













TO:  SANGUINE CORPORATION




The undersigned, the owner of the attached Option, hereby irrevocably elects to
exercise the purchase rights represented by the Option for, and to purchase
thereunder, _____ shares of Common Stock of Sanguine Corporation.  Enclosed is
payment in the amount of $_____, the exercise price of the Common Stock to be
acquired.  Please have the certificate(s) registered in the name of
______________ and delivered to ____________________.  If this exercise does not
include all of the Common Stock covered by the attached Option, please deliver a
new option of like tenor for the balance of the Common Stock to the undersigned
at the foregoing address.




DATED this ____ day of ______________, 201__.  













Signature of Optionee











-4-


